Citation Nr: 1450535	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for left knee strain and instability disability.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

4.  Entitlement to a total disability rating based on individual unemployability.  (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.J.B.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to December 1962, and from March 1966 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) from December 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In September 2014, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

An April 2010 rating decision increased the Veteran's back disability (low back strain with DJD) from 10 percent to 20 percent disabling, effective from December 4, 2009.  A January 2011 Statement of the Case reflects that the 20 percent rating was continued.  An April 2012 SSOC reflects that the Veteran's back disability "evaluation of 10 percent is continued."  The Board finds that the notation of a 10 percent rating from December 4, 2009 is in error, and the Veteran's current rating is 20 percent from December 4, 2009.

The issue of entitlement to service connection for a prostate and/or urinary function disability as secondary to medication for a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing transcript, page 8.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back and Left Knee Disabilities

The Veteran underwent a VA examination in January 2010.  The report reflects that the Veteran stated that he has daily and constant lower back pain, which radiates into his left hip, and at times, into his left leg and knee.  He stated that he can walk about 200 to 300 feet before his lower back pain and his leg pain cause him to have to stop or sit down.  He stated that he was unable to climb more than three steps of stairs due to his lower back and left knee pain.  It was noted that the Veteran did not use a cane or other assistive device for ambulation.  The Veteran had a normal gait.

Upon examination of the back in 2010, the Veteran had forward flexion to 45 degrees with pain at 45 degrees.  He had side tilt from 0 to 20 degrees with pain at 20 degrees bilaterally.  Rotation was to 20 degrees bilaterally with pain at 20 degrees, and extension was to 0 degrees with pain.  There was no additional limitation of motion with repetitive use. 

Upon examination of the left knee in 2010, the Veteran had extension to 0 degrees, and flexion from 0 to 130 degrees without pain.  There was no additional limitation of motion with repetitive use.  The knee joint was stable. There was no joint effusion or subluxation noted. 

The Veteran testified at the September 2014 Board hearing that he uses a cane or a walker.  He stated that even with an assistive device, he cannot walk longer than around the house to the bathroom or kitchen.  He testified that he cannot go outside without someone with him as he may fall.  He stated that he cannot step off a curb due to his knee disability.  With regard to his back, he testified that he had excruciating pain at times, and carries pain medication with him at all times.  

The Veteran's stepson, B.J.B., testified at the Board hearing that the Veteran falls frequently due to his knee giving out, needs help going down a curb, and uses a wheelchair or walker at times.

September 2014 correspondence from Dr. D. John of Family Practice Associates, LLP, reflects that the Veteran has "advanced peripheral neuropathy and evidence of chronic lumbar root injury, especially L4.  His lumbar radiculopathy is felt secondary to degenerative disc and joint disease."  The clinician also stated that the Veteran "has been started on Nucynta and Lyrica for moderately severe back and leg pain."

The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that the evidence indicates that the Veteran's left knee and back disabilities have worsened since his 2010 examination. 

The Board notes that the Veteran was diagnosed with neuropathy in approximately 2002, and it was noted to be of unknown etiology.  The records also reflect that the Veteran was using a walker for a time in approximately 2004, and had weakness.  (See November 2004 VA clinical records.)  The Board also notes that VA records reflect that on September 17, 2014, VA requested that the Veteran be given a VA examination for peripheral neuropathy.  The record does not reflect that the examination has occurred.

In addition, the Board is unsure if the Veteran's peripheral neuropathy is causally related to, or aggravated by, his back disability.

The Board also notes that the Veteran's stepson testified that the Veteran has been diagnosed with bone cancer.  

The Board is also unsure if the Veteran's need for assistive devices, weakness, pain, and his limited ability to walk, are due to his service-connected back disability, his service-connected left knee disabilities, or his nonservice-connected peripheral neuropathy and/or bone cancer.  Thus, a clinical opinion on such would be useful to the Board in adjudicating  the Veteran's claims.  In addition, the Veteran's representative contends that the Veteran should be rated based on the pertinent muscle group of the leg.
  
TDIU

The Board finds that the claim for TDIU is inextricably intertwined with the pending claims that are being remanded.  Thus, the Board must defer adjudication until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all providers from whom he has received treatment for his back, peripheral neuropathy, and left knee disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records. 

2.  Associate clinical findings, if any, from a VA examination for peripheral neuropathies, which was requested by VA on September 17, 2014.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his back and left knee disabilities, to include an examination of all muscle groups, if any, which are disabled due to a gunshot wound in service.  

The clinician should differentiate, if reasonably possible, the Veteran's symptoms due to his service-connected back and knee disabilities from his symptoms due to his peripheral neuropathy and/or bone cancer. 

4.  Thereafter, readjudicate the issues on appeal with consideration of evidence received after the most recent supplemental statement of the case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



